PER CURIAM.
Appellant Loretta Clements brought this action against her former employer, North American Stainless (NAS), alleging sex discrimination in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-2(a)(l), and the Kentucky Civil Rights Act, K.R.S. § 344.040. In an order dated September 11, 2001, the district court denied Clements’ motion to amend her complaint to add a claim for retaliation and granted summary judgment in favor of NAS.
*420The district court denied Clements’ motion to amend her complaint because it was untimely and because her proposed retaliation claim would be futile. The district court granted summary judgment in favor of NAS because it found that Clements had failed to present any evidence that her gender was a motivating factor in any of the employment actions about which she complained.
Having had the benefit of oral argument, and having studied the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in its rulings. Because the district court fully articulated the reasons for its rulings, the issuance of a detailed opinion by this court would be duplicative and would serve no useful purpose. Accordingly, we affirm the judgment of the district court upon the reasoning set out by that court in its opinion and order entered September 11, 2001.